Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The following office action is in response to the amendment and remarks filed on 4/1/21.
	Applicant’s amendment to claim 21 is acknowledged.
	Claims 1-7 are cancelled and claims 8-27 are pending

Election/Restrictions
Applicants submit that the Office asserted claims 21-25 do not include a gate structure and are therefore patentably distinct from claims 8-20, 26 and 27.  Applicants have amended claim 21 to include a gate structure.  (See Remarks at page 6.)
In the Office Action of 1/8/21, the gate structure was not the only limitation cited to indicate claims 21-25 are patentably distinct from claims 8-20, 26 and 27.
For example, claims 21-25 require “depositing a third layer over the second layer, wherein an entirety of the third layer is above the top surface of the substrate, a first region of the third layer is thinner than a second region of the third layer, thickness is measured in a direction perpendicular to the top surface of the substrate, and a width, measured perpendicular to the thickness, of the third layer is equal to a width of the first layer” that is patentably distinct from claims 8-20, 26 and 27.  The invention of claims 21-25 are patentably distinct from the original claims 8-20, 26 and 27 because claims 21-25 would not infringe on original claims 8-20, 26 and 27 and vice-versa.  See MPEP § 806.05, Related Inventions:

Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.

	Claims 8-20 and 26-27 are subject to examination at this time.

Allowable Subject Matter
	Claims 14-20 were previously allowed.

Response to Arguments
Applicant's arguments filed 4/1/21 have been fully considered but they are not persuasive.
The Office Action of 1/8/21 cited Murthy’s para. [0114] for disclosing “…repeat iterations of forming and removal of the conformal and epitaxial thicknesses until a top surface of the epitaxial thicknesses is superior to top surface 525”.  The Office Action further indicated Murthy shows three iterations in figs. 5-11; however, the additional iterations is obvious from disclosure of “sufficient or selected thickness” at para. [0120] and “thicknesses cause selected strain” at para. [0114].
Applicant’s Remarks at page 9 seem to indicate the additional iterations can only occur after the final deposition 1020.  However, Murthy’s disclosure at para. [0114] does not indicate the additional iterations can only occur after the final deposition 1020.  Murthy’s disclosure of repeat iterations at para. [0114] teaches or suggests to one of ordinary skill in the art that there can be additional iterations after 920 while the epitaxial thickness is still below the substrate top surface.  
Referring to Murthy’s Fig. 9 annotated below, after two iterations of forming an epitaxial layer and removing a portion of the epitaxial layer by etching there is still a gap between 920 and the top surface of the substrate.  Performing additional iterations after 920 to bring the 
One of ordinary skill in the art performing additional iterations that fill in the gap between 920 and the top surface of the substrate before a final iteration that deposits the second layer (e.g. 1020) above the top surface of the substrate would obviously form “an entirety of the second layer is co-planar with or above a top surface of the substrate”, as recited in the claim.


    PNG
    media_image1.png
    429
    582
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    411
    621
    media_image2.png
    Greyscale


The following 35 USC 103 rejection is from the Office Action of 1/8/21, but reproduced for reference.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 8, 10-13 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murthy et al., US Publication No. 2006/0148151 A1 (from the IDS).

Murthy teaches:
8.  A method of making a semiconductor device, the method comprising (see figs. 5-11; also see fig. 4): 
	forming a gate structure (544/590/512/514) on a substrate (505); 
	etching the substrate to define a recess (570) adjacent to the gate structure; 
	forming a first layer (620) in the recess, wherein a bottom surface of the first layer directly contacts the substrate; 
	etching the first layer (e.g. 620 is etched to 720; see repeat deposit and etch at para. [0114], [0120]); 
	forming a second layer (1020) over the etched first layer, wherein an entirety of the second layer is co-planar with or above a top surface of the substrate (e.g. See para. [0114] disclosing “…repeat iterations of forming and removal of the conformal and epitaxial thicknesses until a top surface of the epitaxial thicknesses is superior to top surface 525”.  Murthy shows three iterations in figs. 5-11; however, the additional iterations is obvious from disclosure of “sufficient or selected thickness” at para. [0120] and “thicknesses cause selected strain” at para. [0114]); and 
	etching the second layer (e.g. 1020 in fig. 10 becomes1120 in fig. 11; see repeat deposit and etch at para. [0114], [0120]), wherein the etched second layer comprises a first region adjacent to the gate structure having a variable thickness (e.g. 1120 near gate 544/590/512/514), a second region spaced from the gate structure, and the second region having a substantially uniform (e.g. 1120 farther from gate 544/590/512/514), thickness greater than the variable thickness.  See Murthy at para. [0001] – [0126], figs. 1-12. 


    PNG
    media_image3.png
    462
    637
    media_image3.png
    Greyscale

10.  The method of claim 8, wherein the forming of the first layer comprises depositing the first layer at a temperature of about 750°C or less, para. [0092].

11.  The method of claim 10, wherein the etching of the first layer comprises etching the first layer at a temperature ranging from about 500°C to about 750°C, para. [0103].

12.  The method of claim 10, wherein the forming of the second layer comprises depositing the second layer at a temperature of about 750°C or less, para. [0115], [0092].

13.  The method of claim 10, wherein the forming of the first layer comprises depositing the first layer using an epitaxial process, para. [0092] – [0094].

26.  The method of claim 1, further comprising: 

	forming a second silicon-containing material (630; 830; 1130) structure in the second recess, para. [0086] – [0121].

Claim 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murthy, as applied to claim 1 above, and further in view of Lindert et al., US Publication No. 2006/0068590 A1.
Regarding claim 9:
Murthy teaches all the limitations of claim 1 above and further teaches CMOS transistor devices at para. [0073], [0075], figs. 4-5 and doped polysilicon gates at para. [0029], [0080].
	Murthy does not expressly teach replacing the gate structure with a metal gate structure.
In an analogous art, Lindert teaches forming CMOS transistor devices comprising polysilicon gates (14a, 14b) that are replaced with metal gate structures (38b, 44c) after source/drain (22) formation by epitaxial growth.  See Lindert para. [0038] – [0040], figs. 6-7 and 11-17.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Murthy with the teachings of Lindert because a metal gate electrode is need to provide the required work function for a transistor (e.g. 4.0-4.6 eV for n-channel transistor; 4.6-5.2 eV for p-channel transistor).  See Lindert at para. [0038], [0041].

Claim 27 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murthy in view of Lindert, as applied to claim 1 above, and further in view of Hidaka et al., US Patent No. 6,215,141 (from the IDS).

Regarding claim 27:
	Murthy and Lindert teach all the limitation of claims 1 and 26 above and it would have been obvious to one of ordinary skill in the art to form the second silicon-containing material structure (1030) such that a difference between a total thickness of the second silicon-containing material structure (1030) and a total thickness of the first silicon-containing material (1020) structure of about 2 nanometers (nm) or less because in Murthy’s fig. 10, the source/drain structures are shown to have the same thickness/height.  That is, one of ordinary skill in the art can see in the drawing that the source/drain structures are substantially mirror images.
See MPEP § 2125 Drawings as Prior Art:  “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)…When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).”
Also see MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  
Furthermore, in an analogous art, Hidaka teaches the film thickness of source and drain regions formed on the silicon substrate are made equal.  When there is no difference in the film col 18, ln 1–20, col 18, ln 40–44, figs. 34-35.

It would have been obvious to a person of ordinary skill in the art at the time the invention to modify the teachings of Murthy with the teachings of Hidaka to form “a difference between a total thickness of the second silicon-containing material structure and a total thickness of the first silicon-containing material structure of about 2 nanometers (nm) or less” because Hidaka teaches when there is no difference in the film thickness of the source and drain regions there is no deterioration of transistor characteristics.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
24 May 2021